Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment and remarks filed on 07/11/2022.
Claims 1-10, 13-20 are currently pending.
Claims 1, 10, 16 are currently amended. 
Claims 11-12 are canceled.

Allowable Subject Matter
Claims 1-10, 13-20 renumbered as 1-18, respectively, are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-10, 13-20 are considered allowable because the prior art does not teach limitations including: 
“updating, by the sending device, based on the first packet sequence number and the second packet sequence number, packet cache queues of the first data channel and the second data channel; or updating, by the sending device, based on the first packet sequence number and the second packet sequence number, a packet cache queue of the first data channel, or a packet cache queue of the second data channel,” in addition to other claim limitations as recited, in various permutations, in independent claims 1 & 16.

“queue utilization X of a queue corresponding to the first data flow; a normalized value Y of a link delay, wherein the normalized value Y of the link delay is used to indicate a ratio of the link delay to a preset maximum link delay, and the link delay is a link delay of the data channel, a link delay of the queue corresponding to the first data flow on the data channel, or a link delay of the first data flow on the data channel; and α x X + β x Y, wherein α is a weight value corresponding to the queue utilization, and β is a weight value corresponding to the normalized value Y of the link delay; and adjusting, by the sending device, a to-be-sent packet set of at least one of two data channels between the sending device and a receiving device for a first data flow based on the adjustment reference information,” in addition to other claim limitations as recited, in various permutations, in independent claim 10.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pullen et al (US 7751404 B2) is pertinent a method, system, and computer program product for receiving and resequencing a plurality of data segments received on a plurality of channels of a bonding channel set, comprising incrementing the expected sequence number; and forwarding any queued packets corresponding to the expected sequence number and immediately succeeding sequence numbers less than a sequence number of annexed missing segment. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419